Order, Supreme Court, New York County (Herman Cahn, J.), entered May 18, 2000, which denied defendants-appellants’ motion to dismiss the amended complaint, unanimously affirmed, with costs.
The motion court properly held that plaintiffs have standing to interpose their amended complaint, since their individual claims are separate and independent from a claim on behalf of the partnership (see, MK W. St. Co. v Meridien Hotels, 184 AD2d 312, 313). The motion court also properly found that plaintiffs’ amended pleadings were not time-barred, since they relate back to the original complaint, merely adding “additional factual detail” (see, State of New York v St. James Nursing Home, 128 AD2d 694, 695). Concur — Sullivan, P. J., Williams, Tom . and Friedman, JJ.